Citation Nr: 1114103	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

2.  Whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the appellant was proper.  


WITNESSES AT HEARING ON APPEAL

Appellant and P. E.




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran was beleaguered from December 1941 to April 1942 and he had recognized guerilla service from August 1942 to May 1945.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

A June 2009 RO decision determined that the appellant had forfeited her eligibility to VA benefits under the provisions of 38 U.S.C.A. § 6103(a).  In April 2010, the appellant testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the June 2009 RO decision, noted above, determined that the appellant had forfeited her eligibility to VA benefits under the provisions of 38 U.S.C.A. § 6103(a).  In a statement received in October 2009, the appellant expressed her disagreement with that determination.  The appellant also provided some testimony as to that issue at the April 2010 Board hearing.  The Board observes that the RO has not issued a statement of the case as to the issue of whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the appellant was proper.  

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue as to whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A § 6103(a) against the appellant was proper is being remanded for issuance of a statement of the case and to give the appellant the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); See also Manlincon v. West, 12 Vet.App. 238 (1999).  

Additionally, the Board finds that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the issue of whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the appellant was proper.  

The Board observes that the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the issue as to whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A § 6103(a) against the appellant was proper has not been finally adjudicated.  Therefore, both matters will be addressed together on remand.  

Accordingly, the case is REMANDED for the following:  

1.  Issue a statement of the case (SOC) to the appellant on the issue of whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the appellant was proper.  If, and only if, the appellant completes an appeal of this issue, the RO should return the case to the Board for appellate review of the issue.  

2.  Thereafter, review the appellant's claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  If the claim is denied, issue a supplemental statement of the case to the appellant, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



